Citation Nr: 1332466	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-24 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sacroiliitis, to include as secondary to service-connected chronic pelvic pain with dyspareunia.

2.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected chronic pelvic pain with dyspareunia and/or PTSD with depression and insomnia.

3.  Entitlement to initial ratings for posttraumatic stress disorder (PTSD) with depression and insomnia in excess of 10 percent from October 6, 2003 to July 17, 2008, 30 percent from July 18, 2008 to July 5, 2009, and 50 percent beginning July 6, 2009.

4.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).



WITNESS AT HEARING ON APPEAL

The Veteran and T. P.


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the RO that, in part, granted service connection for dysthymic disorder, rated 10 percent disabling effective October 6, 2003, and denied service connection for sacroiliitis and fibromyalgia.

During the course of the appeal, service connection was granted for PTSD in an October 2008 rating decision, which was combined with the already service connected psychiatric disorder, the initial rating of which was already on appeal.  The combined rating assigned was 30 percent, effective July 18, 2008.  More recently, a January 2011 rating decision increased the rating for the service-connected psychiatric disability to 50 percent, effective July 6, 2009.  As a result of these actions, the disability has been assigned "staged" ratings as indicated on the title page of this decision.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran also perfected an appeal for service connection for residuals of a hysterectomy, but since that issue was granted in a January 2013 rating decision it is no longer before the Board for consideration.

In June 2013, the Veteran testified before the undersigned at a Travel Board hearing; a transcript of this hearing is located in the Virtual VA paperless (electronic) processing system.

In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

Although a TDIU was denied in a September 2011 rating decision, the Board finds that in light of the evidence of unemployability based on receipt of Social Security Administration disability benefits, the higher ratings granted in the decision below, and the pending claims for service connection that are being remanded, further consideration must be given to this claim.

The issues of entitlement to service connection for fibromyalgia and sacroiliitis; entitlement to a rating in excess of 50 percent for PTSD with depression and insomnia, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From October 6, 2003 to July 5, 2009, the Veteran's PTSD with depression has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as disturbances of motivation and mood and difficulty, isolation, panic attacks, and difficulty in establishing and maintaining effective work and social relationships.



CONCLUSION OF LAW

From October 6, 2003 to July 5, 2009, the criteria for the assignment of an initial rating of 50 percent are met for PTSD with depression.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board herein grants a 50 percent rating for PTSD from October 6, 2003 to July 5, 2009, and remands the claim for entitlement to a rating in excess of 50 percent for the entire appellate period, the Board finds that any defect in the notification and development action needed to fairly adjudicate this claim is nonprejudicial.


Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  As shown on the title page of this decision, staged ratings were assigned by the RO.

The Veteran bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  In this regard, the Board notes that when, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

According to the General Formula for Mental Disorders (General Formula), a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The symptoms contemplated by the regulatory criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id, see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (embracing the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities).  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2013).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.  

The global assessment functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Under DSM-IV, a GAF score of 41-50 generally reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, of school functioning (e.g., no friends, unable to keep a job).  A GAF score 51-60 generally reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A score of 61-70 generally reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). 


From October 6, 2003 to July 17, 2008

Applying the above criteria to the facts of this case, the Board finds that the Veteran's service-connected psychiatric disability warrants the assignment of a 50 percent rating for this period.  

On December 2004 VA examination, the Veteran reported feelings of depression, feeling sad a lot, loneliness, being nervous around a lot of people, difficulty getting up in the morning, feeling tense, and "a lot of chatter" in her mind.  She had more depressed days than not, anhedonia, feelings of guilt most of the time, crying more than in the past, feeling restless and agitated, difficulty having interest in anything, feeling worthless, lack of energy, sleeping difficulty, feeling more irritable than usual, loss of appetite, and problems with concentration.  Her leisure activities were gardening, painting, and listening to music.  She attended AA meetings 4 times a week and she was currently separated from her second husband.  

On mental status examination, the Veteran was casually dressed and neatly groomed.  She was cooperative and pleasant.  She spoke in a soft, slow, and fluent voice.  Her mood was somber and depressed; her affect was somewhat flat.  Her thought process was coherent, logical, and goal-directed, and her eye contact was good.  There was no evidence of abnormal perceptions or psychotic thought process and her memory appeared intact.  The Veteran was also noted to have sleep difficulties.  Social judgment and capacity for insight appeared intact and her overall functioning appeared grossly intact.  The examiner indicated the Veteran showed some difficulty with social functioning evidenced by the Veteran's report of feeling nervous around people.  She also had a stable support group comprised of family members, AA sponsor, members of AA, and church members.  Her GAF score was 60 due to dysthymic disorder; she had moderate symptoms and meaningful interpersonal relationships. 

A November 2005 private treatment record shows the Veteran reported having a panic attack.  Five months earlier she stopped taking a medication thinking she could manage without it, but over the past several months she started having longer and more frequent panic attacks.  She felt extremely anxious and had difficulty concentrating and functioning.  She denied suicidal ideation.  The Veteran appeared anxious, lucid, and well groomed.

On April 2006 VA examination, the Veteran reported continuing struggles with sadness, insomnia, fatigue, and other symptoms of dysthymia.  The examiner indicated these symptoms seemed to be about the same as before.  With her long-time alcohol and drug use in remission, it was more obvious to her that she struggled with significant emotional ups and downs.  She had poor sleep, hypervigilance, social isolation, avoidance of fearful situations, fearfulness of night time intruders, and some panic attacks.  Socially, she saw relatives twice a week and attended AA meetings 6 times a week.  She enjoyed gardening, but she was somewhat restricted due to pain problems.  The Veteran was dressed casually and she was neatly groomed.  Her speech was normal in rate and rhythm, and her affect was unremarkable.  

On mental status examination, her recall was intact, she denied hallucinations or delusions, and judgment was intact.  Her GAF score was 50 for functioning and 60 for service-connected disabilities.  

A January 2006 VA treatment record shows the Veteran had a good relationship with her daughter and an average support system.  She reported having few friends and had 7 or more social face-to-face contacts per week with persons outside of her family.  She attended AA 5 times a week and church twice a week.  Leisure activities were crafting and gardening and exercising.  She also spent time reading, being on the computer, and watching television.  She slept approximately 8 hours per night.  She had a history of polysubstance abuse, but had not used a substance since April 2005.  The Veteran demonstrated a generally bright affect, but she became tearful when discussing her military trauma.  She endorsed current thoughts of suicide, but denied having any plan or intent.  She described her recent mood as "fairly even".  Nightmares occurred 4 to 6 times a week.  She was on medication and did not exhibit any bizarre or psychotic behavior.  She had a history of cutting herself that began when she was a teenager and she last cut herself once during the past 4 weeks.  Her speech was logical and goal directed.

A May 2006 private treatment record shows the Veteran reported she started cutting herself when she was growing up and continued to do so as well as burn or inflict pain on herself.  She last engaged in these activities 2 months earlier and she did these things when feeling angry or depressed.  She had long standing problems with nightmares, intrusive thoughts, and flashbacks of her abuse.  She also had hypervigilance and had an increased startle response.  She was currently on medication that helped with her panic attacks.  She also had excessive anxiety and longstanding problems with depressed mood that could last several days at a time that was followed by periods of euthymia that lasted 1 or 2 days.  She denied suicidal ideation, but she had feelings of hopelessness accompanied by her anxiety.  There was no history of psychotic processes but she reported problems with derealization and depersonalization at times.  She had a history of substance abuse that stopped in August 2004.

On mental status examination, she was well groomed, cooperative, and had good eye contact.  No abnormal movement was noted.  Speech was regular in rate and rhythm.  Affect was full, but inappropriate at times in that she sometimes smiled when talking about her past abuse.  She did not have any problems with inattentiveness or memory problems based on her recall of remote and recent personal history.  Insight into her anxiety symptoms was good.  Her GAF score was 50.

In June 2006, the Veteran reported having intermittent thoughts of wanting to engage in self-injurious behaviors but these thoughts had decreased and she was controlling them.

A September 2006 private treatment record indicates the Veteran experienced anxious and depressed moods that were mild in nature.  These moods occurred in social situations when the Veteran felt a sense of shame or worthlessness.  Her GAF score was 65.

A January 2007 private treatment record indicates the Veteran had a stressful holiday season.  She began to doubt herself and had to fight the urge to engage in self destructive behavior.  Her mood was mildly anxious; affect was expressive of full range; and insight and judgment were improving.  In February, she was mildly anxious; and her affect was appropriate and congruent; her insight was improving.  

August 2007 treatment records show she stated being "up and down emotionally" and that she would "spew [her] anger" on the people she loved.  Her speech was rapid but not pressured and she had a full range of affect.  In one session, she reported having increased difficulties with mood swings characterized by being irritable, anxious, and restless.  She was able to control her agitation and she had no current problems with sleep disturbance.

In March 2007, the Veteran presented with an anxious mood and described herself as a worrier.  Her affect was expressive of a full range of emotions.  She reported having frequent nightmares and flashbacks that disturbed her sleep on a regular basis.  On mental status examination her attitude was cooperative, pleasant, and deferential.  Her behavior was appropriate and her mood was dysphoric, anxious, overwhelmed, and ashamed.  Her affect was congruent to her mood and situation.  Speech was normal in rate, tone, and clarity.  Thought process was responsive and logical.  Thought content was normal.  There were no delusions or current risk to self.  Her concentration, attention, and memory were normal; insight was good; and judgment was fair.  Her GAF score was 75.

Throughout this period, the Veteran endorsed symptoms that were productive of reduced reliability and productivity manifested by symptoms such as depressed feelings, sadness, anxiety, sleep difficulty, social isolation, panic attacks, and infrequent episodes of self-injurious behavior such as "cutting".  GAF scores of 60, which are noted on VA examinations, are representative of moderate symptoms.  It was also noted on the December 2004 VA examination that the Veteran's disability was manifested by moderate symptoms.  Due to the moderate severity of symptoms and level of impairment they appear produce, the disability picture more closely resembles the criteria for a 50 percent rating.  By resolving all reasonable doubt in the Veteran's favor, a higher rating of 50 percent is warranted.


From July 18, 2008 to July 5, 2009

Applying these criteria to the facts of this case, the Board finds that the Veteran's service-connected psychiatric disability also warrants the assignment of a 50 percent rating for this period.  

On September 2008 VA examination, the Veteran reported she last drank alcohol and used drugs regularly 4 years earlier.  She was married previously to an abusive man and her current marriage was going well.  She volunteered twice a week, but isolated herself socially typically seeing friends once a week.  She was not currently in treatment.  Symptoms reported associated with her PTSD were nightmares, intrusive thoughts of the assault, avoidance of thinking or talking about the assault, feeling detached from others, hyperarousal, sleep difficulties, irritability, and hypervigilance.  The Veteran also endorsed depressive symptoms of fatigue, isolation, and dysphoria, and during these times she had a decreased appetite and thoughts of death.  She denied specific suicidal ideation and intent.  Depression would come and go.

On mental status examination, she was casually dressed and well groomed.  She generally spoke freely and spontaneously throughout the interview.  Thoughts were logical and goal directed.  There were no signs of major psychopathology such as hallucinations, delusions, or preoccupations.  Her affect was constricted, and mood was generally happy.  Attention, concentration, and memory were intact.  She was cooperative but somewhat distant.  Her GAF score was 50.

A February 2009 private treatment record shows the Veteran had concerns of anxiety, anorexia, PTSD, and being a good mother.  She endorsed symptoms of moodiness, nervousness, insomnia, tension, trembling, headaches, and emphatic.  She exercised and did meditation.  Her GAF score was 41.  

During this brief period, the Veteran's disability was manifested by symptoms that are productive of reduced reliability and productivity due to such symptoms as social isolation, sleep difficulties with nightmares, intrusive thoughts, feelings of detachment, irritability, intermittent depression, moodiness, and nervousness.  By resolving all reasonable doubt in the Veteran's favor, a higher rating of 50 percent is warranted.  

ORDER

From October 6, 2003 to July 5, 2009, an initial rating of 50 percent for PTSD with depression is granted, subject to the law and regulations governing the payment of VA compensation benefits. 


REMAND

The Board finds that the matters of service connection for fibromyalgia and sacroiliitis must be remanded for additional development since the opinions obtained by the RO are inadequate.

Furthermore, the Board finds that with the 90 percent combined rating for the Veteran's service-connected disabilities and the evidence of unemployability, an opinion is needed to determine whether the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation.

Regarding the sacroiliitis, the Veteran testified that she had back pain during service and that this should be documented in her OB/GYN records in service while she was pregnant.  Since these records do not appear to be associated with the claims file, the records should be sought.

Although the VA obtained a nexus opinion in December 2004, it is in adequate because the examiner did not fully address the secondary service connection aspect of the claim or the Veteran's contentions regarding the origin of her sacroiliitis.

An opinion is also needed regarding the etiology of the Veteran's fibromyalgia since the December 2004 VA examiner did not provide an adequate opinion as to the secondary service connection aspect of the claim.  Notably, a VA examiner indicated her psychiatric symptoms could impact her fibromyalgia symptoms.

The Board also notes that the VCAA letter sent to the Veteran in September 2004 was deficient, as it did not address the claims for service connection for sacroiliitis and fibromyalgia on a direct basis.  Therefore, an additional VCAA letter is required.

Finally, at present the Veteran's VA treatment records dated through June 2011 are associated with the claims folder.  However, her VA examination dated in December 2011 indicated that she underwent psychiatric treatment since that time.  In addition, there is evidence in the claims folder showing that she was hospitalized for depression at a VA facility from June 27, 2012 to June 29, 2012.  These records must be obtained on remand.  As the case is being remanded for current records, the Veteran should also be afforded a current VA examination of her psychiatric disorder.

The Veteran also testified to receiving treatment at the Louisville VA Medical Center in 1996 or 1997; copies of these records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must take steps to contact all appropriate sources to locate the Veteran's OB/GYN treatment records from her pregnancy in service.  If no additional service treatment records are secured then this must be documented and the Veteran must be notified of this fact in writing.  In the event the service treatment records are not located, the RO/AMC must also contact the Veteran and ask her to provide copies of her service treatment records.

2.  Send the Veteran a VCAA letter addressing her claims for service connection for sacroiliitis and fibromyalgia on a direct basis.

3.  Ask the Veteran to identify any private medical care providers that have treated her for sacroiliitis, fibromyalgia, and/or PTSD with depression since June 2011.  Make arrangements to obtain all records that she reasonably identifies.

4.  Make arrangements to obtain the Veteran's complete VA treatment records dated since June 2011, to include from the Phoenix, Salem/Corvallis, Portland, and/or Vancouver facilities.  This should include, but is not limited to her hospitalization report dated in June 2012.

5.  Make arrangements to obtain the Veteran's complete VA treatment records from the Louisville VAMC, dated in 1996 and 1997.

6.  Thereafter, schedule the Veteran for a VA orthopedic examination for her sacroiliitis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings must be reported in full.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sacroiliitis had its clinical onset during service or is related to any in-service disease, event, or injury, to include the Veteran's in-service complaints of back pain.  The examiner must also specifically address the Veteran's contention that the current low back disorder is related to a broken tailbone in service that occurred when she was sexually assaulted and that she had sacroiliitis in service.  

If the Veteran is found to not have sacroiliitis related to service, the examiner must then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sacroiliitis is proximately caused by or the result of her service-connected chronic pelvic pain with dyspareunia.

If the sacroiliitis is not proximately caused by or the result of the service-connected chronic pelvic pain with dyspareunia, the examiner must then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sacroiliitis was aggravated beyond normal progression by the service-connected chronic pelvic pain with dyspareunia.

The examiner must explain the rationale used to render the opinion(s) and discuss pertinent evidence contained in the record.  

7.  Thereafter, schedule the Veteran for an appropriate VA examination for her fibromyalgia.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings must be reported in full.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia had its clinical onset during service or is related to any in-service disease, event, or injury, to include the Veteran's in-service complaints of joint pain.  

If the Veteran is found to not have fibromyalgia related to service, the examiner must then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia is proximately caused by or the result of her service-connected chronic pelvic pain with dyspareunia and/or PTSD with depression and insomnia.

If the fibromyalgia is not proximately caused by or the result of the service-connected chronic pelvic pain with dyspareunia and/or PTSD with depression and insomnia, the examiner must then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia was aggravated beyond normal progression by the service-connected chronic pelvic pain with dyspareunia and/or PTSD with depression and insomnia.

The examiner must specifically comment on the December 2011 VA examiner's comment that the poor sleep associated with the Veteran's psychiatric disability can add to the fatigue associated with fibromyalgia.

The examiner must explain the rationale used to render the opinion(s) and discuss pertinent evidence contained in the record.  

8.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of her service-connected PTSD with depression and insomnia.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to her service-connected PTSD with depression and insomnia.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD with depression and insomnia on her social and industrial adaptability.

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD with depression and insomnia consistent with the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD with depression and insomnia, vaginal hysterectomy, chronic pelvic pain with dyspareunia, recurrent pyelonephritis, abdominal scars, and laceration scar at the corner of the left eye, on an individual basis or in the aggregate, render her unable to secure or follow substantially gainful employment consistent with her education and occupational experience.

A complete rationale must be provided for all opinions offered.

9.  Finally, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


